Citation Nr: 0318578	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the neck, to include as secondary to exposure to 
herbicides.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to herbicides.

3.  Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to exposure to herbicides


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran had honorable service from January 1971 to 
October 1973.  His period of service from October 1973 to 
June 1974 was under conditions other than honorable.

The current appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied claims of entitlement 
to service connection for basal cell carcinoma, COPD and 
possible porphyria cutanea tarda.

In March 2000, the veteran failed to report for a hearing 
scheduled at the RO before a hearing officer.

In July 2001, the Board remanded the issues on appeal for the 
scheduling of a Travel Board hearing at the RO before a 
Veterans Law Judge.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a Travel Board hearing held at the RO 
in August 2001, a transcript of which have been associated 
with the claims file.

In November 2001, the Board reviewed the claims of service 
connection for basal cell carcinoma of the neck and COPD on a 
de novo basis and denied those claims.  The Board reviewed 
the issue of service connection for porphyria cutanea tarda 
on the basis of whether new and material evidence had been 
presented to reopen that issue because the RO had previously 
denied service connection for that disorder in a September 
1995 rating decision.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  

The Board reopened that claim but then denied it on a de novo 
basis.  The Board also remanded the issues of service 
connection for hepatitis C and nerve damage of the hand and 
wrist for the issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2003, a Joint Motion 
for Partial Remand was submitted with respect to the Board's 
November 2001 denial of claims of service connection in light 
of the notice requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Later that month, the CAVC issued an Order granting this 
motion and vacating the part of the November 2001 decision 
that denied claims for service connection.

The case was returned to the Board for further action 
consistent with the CAVC's March 2003 Order.

In an August 1999 VA Form 9, the veteran indicated that his 
skin disorder was "affecting his ability to maintain gainful 
employment along with other problems I have."  Therefore, 
the veteran may have raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

Also, in July 2003 the veteran submitted a statement from a 
VA doctor.  That doctor indicated that VA was unable to 
provide the veteran with any treatment for hepatitis C 
because of his underlying post-traumatic stress disorder 
(PTSD), a service-connected disability.  Accordingly, the 
issue of service connection for hepatitis C as secondary to 
the service-connected PTSD has been reasonably raised.  
Norris v. West, 12 Vet. App. 413, 420 (1999); Perry v. West, 
12 Vet. App. 365, 368 (1999).

These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey, supra.


REMAND

This claim must be afforded expeditious treatment by the 
Appeals Management Center/Veterans Benefits Administration 
Evidence Development Unit/RO (AMC/VBA EDU/RO).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or AMC/VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

Inasmuch as the case must be remanded to the AMC/VBA EDU/RO 
for the issuance of a VCAA notice letter, the AMC/VBA EDU/RO 
will be asked to accomplish additional necessary development 
- obtaining records and affording the veteran VA 
examinations.

At the August 2001 hearing, the veteran indicated that a VA 
doctor said that his skin disorder could be related to 
alcohol use.  Porphyria cutanea tarda can by caused by 
chronic alcoholism.  See Steadman's Medical Dictionary 1410 
(26th ed.).  



Previously, the veteran in an October 1996 statement said 
that his alcohol use was related to his service-connected 
PTSD.  Also, the report of an August 1996 VA mental disorders 
examination reflects a diagnosis of alcohol dependence.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris, 
supra.  Developing a claim to its optimum must include 
determining all potential claims raised by the evidence and 
adjudicating all reasonably raised claims.  See Norris, 
supra; Perry, supra.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, the issue of service connection for alcohol 
dependence as secondary to the service-connected PTSD has 
been reasonably raised and such an issue is inextricably 
intertwined with the issue of service connection for 
porphyria cutanea tarda.  See Norris, supra; Perry, supra; 
Harris, supra.   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC/VBA EDU/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

The AMC/VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim(s) prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The AMC/VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for basal cell carcinoma, COPD, porphyria 
cutanea tarda, any other skin and 
pulmonary symptomatology, and alcohol use 
for the period from June 1974 to the 
present. 

After obtaining any necessary 
authorization, the AMC/VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the AMC/VBA EDU/RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the AMC/VBA EDU/RO should 
obtain all records from the following: 
the VA Medical Center in Birmingham, 
Alabama, for the period from March 1999 
to the present; the VA Medical Center in 
Tuscaloosa, Alabama, for the period from 
2000 to the present; and the VA 
community-based outpatient clinic in 
Jasper, Alabama, for the period from 2000 
to the present.


Also, the AMC/VBA EDU/RO should obtain 
all records from the following: Dr. WMS 
(initials) for the period from June 1974 
to the present, Dr. SDJ for the period 
from June 1974 to the present, Dr. CDC 
for the period from June 1974 to the 
present, Dr. BCG for the period from 
March 1999 to the present, and the 
medical facility(ies) at the UAB for the 
period from 1984 to the present.

4.  The AMC/VBA EDU/RO should inform the 
veteran that his spouse said in an August 
1996 statement that a VA doctor had told 
the veteran that a knot on his neck was 
related to exposure to Agent Orange.  

The AMC/VBA EDU/RO should inform the 
veteran that at his August 2001 hearing 
he testified that a VA dermatologist told 
him that his skin cancer could or could 
not be related to exposure to Agent 
Orange and that VA doctors said that his 
skin disorder could be related to 
exposure to Agent Orange, alcohol use or 
both.  

The AMC/VBA EDU/RO should ask the veteran 
to identify all medical professionals who 
have related basal cell carcinoma, COPD 
and/or porphyria cutanea tarda to his 
period of active duty from January 1971 
to October 1973, including exposure to 
Agent Orange and/or sunlight, or to 
alcohol use, and where they work.



If the veteran identifies non-VA medical 
professionals, the AMC/VBA EDU/RO should 
make reasonable efforts to obtain medical 
records from such individuals and inform 
such individuals that they may submit 
statements relating the veteran's basal 
cell carcinoma, COPD and/or porphyria 
cutanea tarda to his period of active 
duty from January 1971 to October 1973, 
including exposure to Agent Orange and/or 
sunlight, or to alcohol use, with bases 
for any conclusions.

If the veteran identifies VA medical 
professionals, the AMC/VBA EDU/RO should 
contact such individuals and ask them to 
submit any statements relating the 
veteran's basal cell carcinoma, COPD 
and/or porphyria cutanea tarda to his 
period of active duty from January 1971 
to October 1973, including exposure to 
Agent Orange and/or sunlight, or to 
alcohol use, with bases for any 
conclusions, if they have such opinions.

5.  The AMC/VBA EDU/RO should obtain any 
additional service medical records from 
the National Personnel Records Center 
(NPRC), to include any hospitalization 
records from Fort Jackson, South 
Carolina, regarding treatment of 
pneumonia.

The AMC/VBA EDU/RO should ask the veteran 
to provide the month (if known or else 
approximate month) and year that he was 
hospitalized at Fort Jackson, South 
Carolina, for treatment of pneumonia.

6.  The AMC/VBA EDU/RO should ask the 
veteran whether he has ever applied or 
received Social Security disability 
benefits.  

If the veteran responds in the 
affirmative, the VBA EDU/RO should 
contact the Social Security 
Administration (SSA) and obtain the 
decision(s) and medical records 
pertaining to all claims for Social 
Security disability benefits filed by 
him.

7.  The AMC/VBA EDU/RO should obtain any 
temporary claims file for the veteran 
from the VA RO in Montgomery, Alabama.

8.  Following the above, the AMC/VBA 
EDU/RO should arrange for a VA special 
psychiatric examination to determine the 
interrelationships, if any, between PTSD 
and an alcohol use-related disorder(s), 
to include alcohol dependence, that the 
veteran has or may have had.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of alcohol use-
related symptoms from the veteran.

The examiner should express opinions as 
to the following:



(a) Does the veteran have or did he have 
an alcohol use-related disorder and if 
so, the nature(s) of such a disorder(s)?

(b) For each alcohol use-related disorder 
found such as alcohol dependence 
previously reported in the record, the 
psychiatrist should render an opinion as 
to whether it is at least as likely as 
not that such a disorder(s) was/were 
caused by or permanently worsened by the 
service-connected PTSD.  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the psychiatrist must address 
the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the alcohol use-
related disorder(s);

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
PTSD; based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the alcohol use-related disorder(s) 
are proximately due to the service-
connected PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  The AMC/VBA EDU/RO should arrange for 
VA special dermatology examination of the 
veteran by a specialist in dermatology or 
other appropriate available medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining 
whether the veteran's basal cell 
carcinoma and/or porphyria cutanea tarda 
is/are related to his period of active 
duty from January 1971 to October 1973, 
and whether porphyria cutanea tarda is 
related to an alcohol use-related 
disorder.  

The claims file (including a copy of the 
report of the VA psychiatric examination) 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should review the historical 
evidence in the claims folder, including 
the service medical records.  The 
examiner should also elicit a detailed 
history of the onset of skin 
symptomatology from the veteran.  The 
examiner should express opinions as to 
the following:

(a) Is it at least as likely as not that 
the veteran's basal cell carcinoma is 
related to his period of active duty from 
January 1971 to October 1973, including 
exposure to Agent Orange and/or sunlight, 
or if preexisting that period of active 
duty, was aggravated thereby during that 
period of active duty?



(b) Is it at least as likely as not that 
the veteran's porphyria cutanea tarda is 
related to his period of active duty from 
January 1971 to October 1973, including 
exposure to Agent Orange and/or sunlight, 
or if preexisting that period of active 
duty, was aggravated thereby during that 
period of active duty?

(c) Is it at least as likely as not that 
the veteran's porphyria cutanea tarda is 
related to an alcohol use-related 
disorder diagnosed in the report of the 
VA psychiatric examination?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Following the above, the AMC/VBA 
EDU/RO should arrange for a VA 
examination of the veteran by a 
specialist in respiratory disorders, if 
available, including on a fee basis if 
necessary, for the purpose of determining 
whether the veteran's COPD a current 
respiratory disorder is related to his 
period of active duty from January 1971 
to October 1973.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder, including 
the service medical records.  The 
examiner should also elicit a detailed 
history of the onset of pulmonary 
symptomatology from the veteran.  The 
examiner should express opinions as to 
the following:

Is it at least as likely as not that the 
veteran's COPD is related to his period 
of active duty from January 1971 to 
October 1973, including exposure to Agent 
Orange, or if preexisting that period of 
active duty, was aggravated thereby 
during that period of active duty?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

11.  Thereafter, the AMC/VBA EDU/RO 
should review the claims file to ensure 
that all of the foregoing requested 
development has been completed.  In 
particular, the AMC/VBA EDU/RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC/VBA 
EDU/RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the AMC/VBA EDU/RO must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA is completed.  


In particular, the AMC/VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

12.  If applicable, the AMC/VBA EDU/RO 
should issue a statement of the case 
(SOC) on the issues of service connection 
for hepatitis C and nerve damage of the 
hand and wrist.  The appellant should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
adjudicate the claim of service 
connection for alcohol use-related 
disorder as secondary to the service-
connected PTSD, with consideration of 
38 C.F.R. § 3.310(a) (2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001); 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  

Then, the AMC/VBA EDU/RO should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, on a 
direct basis and as secondary to exposure 
to herbicides and/or sunlight, with 
consideration of 38 C.F.R. §§ 3.307, and 
3.309 (2002), and 68 Fed. Reg. 34,539 
(June 10, 2003) (to be codified at 
38 C.F.R. § 3.307(a)(6)), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the AMC/VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the AMC/VBA 
EDU/RO.  The appellant need take no action unless otherwise 
notified by the AMC/VBA EDU/RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

